                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     BLUE SUNSETS, LLC, et al.,                            Case No. 2:18-CV-90 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      MYKALAI KONTILAI, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is Blue Sunsets, LLC and Jencess Software & Technologies,
               14     Inc.’s (collectively “plaintiffs”) motion for an order entering confession of judgment. (ECF No.
               15     46). Mykalai Kontilai and Collectors Coffee, Inc. (collectively “defendants”) filed a response
               16     (ECF No. 51), to which plaintiffs replied (ECF No. 53).
               17            Also before the court is defendants’ countermotion to review the confidential settlement
               18     agreement to be filed under seal and to determine that defendants be excused from further
               19     performance under the confidential settlement agreement or in the alternative to stay enforcement
               20     pending resolution of Kontilai et al. v. Dennin et al., case number 2:19-cv-00718. (ECF No. 49).
               21     Plaintiffs filed a response. (ECF No. 54). Defendants have not filed a reply, and the time to do so
               22     has passed.
               23            Also before the court is plaintiffs’ motion for leave to file supplemental authorities. (ECF
               24     No. 55). Defendants have not filed a response and the time to do so has passed.
               25     I.     Background
               26            On January 17, 2018, plaintiffs filed their seven-count complaint against defendants. (ECF
               27     No. 1). On July 23, 2018, after months of discovery, this court granted the parties’ stipulation to
               28     dismiss the suit with prejudice. (ECF Nos. 43, 44).

James C. Mahan
U.S. District Judge
                1              On March 1, 2019, plaintiffs filed a confession of judgment, signed under penalty of
                2     perjury by defendants. (ECF No. 45). One month later, plaintiffs filed their motion for an order
                3     entering confession of judgment. (ECF No. 46). All other pending motions in the present case
                4     stem from that motion.
                5              The court gleans from the motions that the parties stipulated to dismiss this case because
                6     they entered into a confidential settlement agreement. (ECF Nos. 46, 49, 51). Pursuant to the
                7     settlement agreement, defendants were to make payments to plaintiffs by a specified date. (ECF
                8     No. 46 at 2). In the event of a default, the agreement authorized plaintiffs to file with the court the
                9     executed confession of judgment. Id. Defendants have since defaulted on their payments.1 Id.
              10      Thus, plaintiffs move to enter the confession of judgment. (ECF No. 45).
              11               Defendants now contend that the settlement agreement and confession of judgment are
              12      invalid because plaintiffs either breached the settlement agreement, threatened defendants to enter
              13      into the settlement agreement, or fraudulently induced defendants to enter into the agreement and
              14      sign the confession. (ECF Nos. 49, 51).
              15      II.      Discussion
              16               There are three motions before the court that each arise out of the same occurrence. (ECF
              17      Nos. 46, 49, 55). Accordingly, the court reviews each motion in the order that will best inform the
              18      remaining motions. Thus, the court will first determine whether to file under seal the parties’
              19      confidential settlement agreement. (ECF No. 49). The court will next determine whether the
              20      confession of judgment is enforceable before determining whether to enter the confession of
              21      judgment without action. (ECF Nos. 46, 49). The court will then determine whether to grant
              22      plaintiffs leave to file supplemental authorities. (ECF No. 55). Lastly, the court will determine
              23      whether to stay enforcement of the instant motions pending resolution of Kontilai et al. v. Dennin
              24      et al. (ECF No. 49).
              25            1. Review confidential settlement agreement to be filed under seal
              26               A party seeking to file a confidential document must comply with the Ninth Circuit's
              27      directives set forth in Kamakana v. City and County of Honolulu:
              28
                               1
                                   Neither party disputes that defendants defaulted on the final payment.
James C. Mahan
U.S. District Judge                                                     -2-
                1
                             Unless a particular court record is one “traditionally kept secret,” a “strong
                2            presumption in favor of access” is the starting point. ... A party seeking to seal a
                             judicial record then bears the burden of overcoming this strong presumption by
                3            meeting the “compelling reasons” standard. ... that is, the party must “articulate[ ]
                             compelling reasons supported by specific factual findings,” that outweigh the
                4            general history of access and the public policies favoring disclosure ....
                5            In general, “compelling reasons” sufficient to outweigh the public’s interest in
                             disclosure and justify sealing court records exist when such “court files might have
                6            become a vehicle for improper purposes,” such as the use of records to gratify
                             private spite, promote public scandal, circulate libelous statements, or release trade
                7            secrets. ... The mere fact that the production of records may lead to a litigant’s
                             embarrassment, incrimination, or exposure to further litigation will not, without
                8            more, compel the court to seal its records.
                9
                      447 F.3d 1172, 1178–79 (9th Cir. 2006) (citations omitted). If the court decides to seal judicial
              10
                      records, it must “base its decision on a compelling reason and articulate the factual basis for its
              11
                      ruling, without relying on hypothesis or conjecture.” Id. at 1179.
              12
                             Defendants move to file the settlement agreement under seal. (ECF No. 49). Plaintiffs do
              13
                      not oppose this request. (ECF No. 54 at 2). However, neither party asserts “compelling reasons”
              14
                      which outweigh the public’s interest in disclosure. See Kamakana, 447 F.3d at 1178–79.
              15
                             Defendants state in their motion to file the settlement agreement under seal that “defendants
              16
                      settled the [dispute with plaintiffs] to avoid a [SEC] investigation . . . .” (ECF No. 49 at 3).
              17
                      Defendants further state that “a[] SEC investigation . . . would not only interfere with [third party
              18
                      contracts], but also jeopardize the money of other investors . . . including . . . Mykalai Kontilai.”
              19
                      Id.
              20
                             These reasons fall squarely within the categories of “litigant’s embarrassment,
              21
                      incrimination, or further litigation” that the Ninth Circuit has specifically held are ineffective to
              22
                      justify sealing a court document. See Kamakana, 447 F.3d at 1178–79. Further, there is no risk
              23
                      of public scandal from the settlement agreement because the SEC has already filed a complaint
              24
                      against defendants which is publicly listed on the SEC’s website.2        Accordingly, there is no
              25
                      compelling reason to file the settlement agreement under seal.
              26
              27
                             2
                               Amended Complaint, U.S. Sec. & Exch. Comm’n v. Collector’s Coffee, No. 19-cv-04355
              28      (S.D.N.Y.        filed         Nov.        4,      2019),       ECF         No.        134,
                      https://www.sec.gov/litigation/complaints/2019/comp-pr2019-227.pdf.
James C. Mahan
U.S. District Judge                                                   -3-
                1              Thus, defendants’ request to file the confidential settlement agreement under seal is denied.
                2         2. Enforcement of the confession of judgment
                3              Defendants argue that the confession of judgment should not be enforced for the following
                4     reasons: (a) plaintiffs breached the settlement agreement when they described terms of the
                5     settlement agreement in their motion to enter confession of judgment, (b) plaintiffs threatened
                6     defendants to enter into the settlement agreement, and (c) plaintiffs fraudulently induced
                7     defendants to enter into the settlement agreement. (ECF No. 49).
                8              Plaintiffs argue that defendants’ allegations should not be considered by the court because
                9     they are speculative and wholly unsupported. (ECF No. 54 at 3).
              10               (a) Whether plaintiffs breached the settlement agreement
              11               Defendants allege that plaintiffs are in violation of the settlement agreement because they
              12      “discuss and describe terms of the confidential settlement agreement” in plaintiffs’ motion to enter
              13      confession of judgment. (ECF No. 51 at 2). Plaintiffs respond that “the confidentiality provisions
              14      are null and void . . . because [d]efendants breached the [s]ettlement [a]greement.” (ECF No. 54
              15      at 2).
              16               Defendants specifically cite “[p]laintiffs’ [m]otion, p.2 II 8–18” as evidence that plaintiffs
              17      violated the settlement agreement by describing terms of the settlement agreement. (ECF No. 49
              18      at 2). The statements and exhibits referenced in those lines clearly describe terms of the settlement
              19      agreement. Id. For instance, plaintiffs list “exhibit 2” to support the claim that plaintiffs were
              20      communicating with defendants before entering the confession of judgment. Id. However,
              21      plaintiffs inexplicably include “exhibit 2” without redacting the four lengthy block quotes taken
              22      directly from the settlement agreement. (ECF No. 46-3).
              23               Whether either parties’ breach affects enforceability of the confession of judgment hangs
              24      upon whether either parties’ breach was material. Crockett & Meyers, Ltd. v. Napier, Fitzgerald
              25      & Kirby, LLP, 440 F. Supp. 2d 1184, 1193 (D. Nev. 2006) (“A material breach by one party to a
              26      contract may excuse further performance by another party to the contract.”); Cain v. Price, 415
              27      P.3d 25, 29 (Nev. 2018) (“One party's material breach of a contract discharges the other party's
              28

James C. Mahan
U.S. District Judge                                                    -4-
                1     duty to perform his obligations under the contract.” (citing Restatement (Second) of Contracts
                2     § 237 (Am. Law Inst. 1981))).
                3            While plaintiffs’ disclosure of the terms of the settlement agreement appears to constitute
                4     some form of breach, the disclosure occurred after defendants defaulted on their payments. If
                5     defendants’ default constitutes a material breach of the parties’ settlement agreement, plaintiffs are
                6     excused from compliance with the confidentiality provisions. Id. Further, even if defendants did
                7     not materially breach the contract, defendants are not excused from performance if plaintiffs’
                8     breach does not constitute a material breach. Id.
                9            “Whether or not a breach of a contract is material and important is a question of degree
              10      that must be answered by weighing the consequences of the breach . . . .” AM. JUR. 2D CONTRACTS
              11      § 670 (1964). A material breach generally occurs when the breach involves an essential element
              12      of the contract which induced the non-breaching party to enter the contract. See id. Thus, the
              13      consequences of defendants’ default and plaintiffs’ disclosures determines whether each breach is
              14      material.
              15             Defendants’ default clearly involves an essential element of the contract. Defendants’
              16      promise to pay was the consideration for plaintiffs to enter the settlement agreement and stipulate
              17      to dismiss the suit. (ECF No. 46 at 2). Thus, defendants’ default constitutes a material breach that
              18      excused plaintiffs from further duties imposed by the settlement agreement, including their duty
              19      to comply with the confidentiality provision of the settlement agreement.
              20             Plaintiffs disclosure of the confidential settlement agreement is not indicative of a material
              21      breach. The confidentiality clause of the settlement agreement was intended to shield defendants
              22      from a SEC investigation. (ECF No. 49 at 3). As discussed in section II.2.b below, the SEC began
              23      investigating defendants and subpoenaed plaintiffs in September 2017. Plaintiffs’ disclosure of
              24      the terms of the settlement agreement occurred on April 12, 2019, when they filed their motion to
              25      enter confession of judgment. While plaintiffs’ disclosure involves an essential element of the
              26      settlement agreement, the reason why the confidentiality provision induced defendants to enter the
              27      contract has since evaporated, as breach of the confidentiality provision no longer carries the
              28      consequence of triggering an SEC investigation. Accordingly, plaintiffs breach was not material.

James C. Mahan
U.S. District Judge                                                   -5-
                1            Thus, defendants have not proven that the settlement agreement or confession of judgment
                2     are unenforceable due to plaintiffs’ breach.
                3            (b) Whether plaintiffs threatened defendants to enter into the settlement agreement
                4            Defendants argue that plaintiffs “threatened what is obviously criminal charges in order to
                5     advance their position in a civil matter . . . .” (ECF No. 49 at 5). Specifically, defendants claim
                6     that plaintiffs threatened to subject defendants to a SEC investigation if defendants did not agree
                7     to pay plaintiffs. Id. Defendants thus argue that they should be excused from performance due to
                8     duress.3
                9            Correspondence between plaintiffs’ and defendants’ attorneys on March 17, 2017, is
              10      indicative of threatening conduct which could render the contract invalid.4 Id. at 8–10. If
              11      defendants made this argument in 2017, it may would have been compelling.                   However,
              12      defendants’ “exhibit 2” shows that the SEC subpoenaed defendants and plaintiffs on September
              13      21, 2017. Id. at 13, 17. Plaintiffs were thus compelled to provide the SEC with information,
              14      presumably concerning their business with defendants, at that time. Yet, roughly 10 months after
              15      the SEC subpoena, the parties entered into the “First Amended Settlement Agreement” around
              16      July 17, 2018. (ECF No. 46-1 at 2).
              17                 “Once the duress that forced a party to agree to a contract has ceased to exist, the victim
              18      of duress must tell the other party that it regards the contract as void, or else lose the voidability
              19      created by the duress.” International Techs. Consultants v. Pilkington PLC, 137 F.3d 1382, 1392
              20      (9th Cir. 1998) (citing Restatement (Second) of Contracts § 381(1)).
              21             Defendants did not inform plaintiffs or the court that they regarded the settlement
              22      agreement as void due to duress before their payment was due. Instead, they raised this issue only
              23      after they defaulted on their payment and plaintiffs entered the confession of judgment. If
              24      defendants truly believed that plaintiffs made an improper threat, they could have—and should
              25
              26
                             3
                              Although “duress” is not explicitly listed as an affirmative defense in defendants’ motion,
              27      the elements of the defense are discussed in defendants’ argument section. (ECF No. 49 at 5).
              28             4
                                “[Plaintiffs] demand return of their principle amount invested . . . . If payment is not
                      made . . . [plaintiffs] will . . . file formal complaints with the SEC . . . .” (ECF No. 49 at 10).
James C. Mahan
U.S. District Judge                                                     -6-
                1     have—informed plaintiffs or the court as much between the onset and the amendment of the
                2     settlement agreement.
                3            By the time defendants agreed to amend the settlement agreement, the SEC had long since
                4     subpoenaed plaintiffs and begun investigating defendants. Defendants nevertheless continued to
                5     negotiate and contract with plaintiffs even though plaintiffs reporting defendants’ conduct to the
                6     SEC was no longer a threat. By not voiding the settlement agreement in a reasonable time after
                7     the alleged duress had subsided, defendants lost the ability to do so now. See Pilkington, 137 F.3d
                8     at 1392.
                9            Thus, defendants are not excused from performance under the settlement agreement due to
              10      threats or duress.
              11             (c) Whether plaintiffs fraudulently induced defendants to enter into the settlement
              12                    agreement
              13                 “A defendant confessing judgment is estopped, in the absence of fraud, to question its
              14      validity on account of irregularities to which he did not object, or to dispute any facts set forth in
              15      the confession.” Coast to Coast Demolition & Crushing, Inc. v. Real Equity Pursuit, LLC, 126
              16      Nev. 97, 105 (2010) (quoting Johnson v. Alvis, 165 S.E. 489, 490 (Va. 1932)). “[I]n the case at
              17      bar, defendants are very much asserting fraud. Specifically, fraud in the inducement.” (ECF No.
              18      49 at 4). Before granting plaintiffs’ motion to enter confession of judgment, the court must
              19      determine whether there was fraud in the inducement of the settlement agreement.
              20             To establish fraud in the inducement, defendants must prove the following elements:
              21      (1) plaintiffs made a false representation; (2) plaintiffs had knowledge or belief that the
              22      representation was false (or knowledge that they had an insufficient basis for making the
              23      representation); (3) plaintiffs had the intention to therewith induce consent to formation of a
              24      contract; (4) defendants justifiably relied upon the misrepresentation; and (5) damage to
              25      defendants resulted from such reliance. A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc., 89
              26      P.3d 1009, 1018 (Nev. 2004).
              27             Defendants allege that plaintiffs falsely represented that they had not and would not contact
              28      the SEC if defendants entered into the settlement agreement and signed the confession of

James C. Mahan
U.S. District Judge                                                   -7-
                1     judgment. (ECF No. 49 at 4). Defendants further allege that “defendants were subjected to a SEC
                2     investigation and plaintiffs were subpoenaed on the very same day that the defendants were
                3     subpoenaed, clearly indicating that plaintiffs were the ones who reported.” Id. at 5.
                4            That plaintiffs were subpoenaed at the same time as defendants does not prove that the
                5     plaintiffs entered into the settlement agreement through false representations. The case at bar
                6     reminds the court of Bell Atl. Corp. v. Twombly. 550 U.S. 544 (2007). The Court in Twombly
                7     found that plaintiffs failed to sufficiently allege that illegal noncompete agreements existed
                8     because there was “a natural explanation for the noncompetition . . . .” Id. at 567. While the Court
                9     in Twombly was reviewing a motion to dismiss, the Court’s rational is applicable here.
              10             According to defendants, “the contracts defendants were securing with third parties were
              11      valuable . . . a[] SEC or other similar investigation would . . . jeopardize the money of other
              12      investors.” (ECF No. 49 at 3). While defendants were negotiating with plaintiffs, defendants were
              13      also engaging in investment deals with multiple third parties. A natural explanation for the SEC’s
              14      investigation is that another aggrieved party informed the SEC of defendants’ alleged actions. That
              15      plaintiffs were subpoenaed proves an investigation was occurring, not that plaintiffs triggered the
              16      investigation.   There is simply no direct evidence showing plaintiffs caused the SEC’s
              17      investigation of defendants.
              18             Thus, defendants have not proven that plaintiffs made a false representation.
              19      Consequently, there is no falsity for plaintiffs to have had knowledge of. Nor can defendants show
              20      inducement, justifiable reliance, or damages stemming therefrom.
              21             Therefore, defendants fail to prove their claim that the confession of judgment was
              22      fraudulently induced and are not excused from performance.
              23         3. Entry of the confession of judgment
              24             Plaintiffs attach a confession of judgment signed by defendants to the instant motion. (ECF
              25      No. 46-2). Pursuant to Nevada Revised Statute § 17.100:
              26             A statement in writing shall be made, signed by the defendant and verified by his
                             or her oath, to the following effect:
              27             1. It shall authorize the entry of judgment for a specified sum.
                             2. If it be money due, or to become due, it shall state concisely the facts out of
              28                 which it arose, and shall show that the sum confessed therefor is justly due, or
                                 to become due.
James C. Mahan
U.S. District Judge                                                  -8-
                1            3. If it be for the purpose of securing the plaintiff against a contingent liability, it
                                shall state concisely the facts constituting the liability, and shall show that the
                2               sum confessed therefor does not exceed the same.
                3     Nev. Rev. Stat. § 17.100.
                4            Defendants have signed the confession of judgment under penalty of perjury. (ECF No.

                5     46-2 at 4). As discussed in section II.2.c, there are no issues of fraud preventing the court from

                6     entering the confession of judgment. Thus, pursuant to NRS 17.100, the court will enter the

                7     confession if it complies with the three statutory requirements.

                8            Here, the confession of judgment states is for money that will become due. First, it states

                9     “[d]efendants agree and are hereby obligated to make a payment to plaintiffs in the amount of [s]ix

              10      [h]undred [t]wenty-[f]ive [t]housand [d]ollars ($625,000).” (ECF No. 46-2). Further, it provides

              11      “the parties . . . are entering into a confession of judgment for money to become due as a result of

              12      a mutually agreed upon settlement . . . dated July 17, 2018 . . . .” Id. at 3. Finally, it clarifies “in

              13      the event of a default by [d]efendants of the [f]inal [p]ayment under the terms of the [s]ettlement

              14      [a]greement, [d]efendants agree and are hereby obligated . . . .” Id.

              15             Thus, the confession of judgment authorizes entry of judgment for a specified sum of

              16      $625,000. Further, it concisely states that it arose out of the parties’ settlement agreement.

              17      Finally, it shows the sum is justly due because defendants defaulted on their payment.

              18             Accordingly, the confession of judgment complies with NRS § 17.100 and is entered

              19      without action pursuant to NRS § 17.090.

              20         4. Plaintiffs’ motion for leave to file supplemental authorities

              21             Plaintiffs also move to file supplemental authorities. (ECF No. 55). Specifically, they

              22      wish to enter a complaint filed by the SEC against defendants on four counts of fraud. Id. As the

              23      court has already found in favor of the plaintiffs on their motion to enter confession of judgment

              24      and against the defendant on their motion to excuse performance, this request is unnecessary.

              25      Thus, plaintiffs’ motion is denied as moot.

              26         5. Defendants’ motion in the alternative to stay enforcement pending resolution of Kontilai

              27             et al. v. Dennin et al.

              28

James C. Mahan
U.S. District Judge                                                    -9-
                1            Kontilai et al. v. Dennin et al. is resolved. In that suit, defendants—there, plaintiffs—failed
                2     to timely provide the court with proof of service. Case number 2:19-cv-00718, ECF No. 15.
                3     Accordingly, the suit was dismissed without prejudice. Id.
                4            Thus, defendants’ motion to stay enforcement is denied as moot.
                5     III.   Conclusion
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion for an
                8     order entering confession of judgment (ECF No. 46) be, and the same hereby is, GRANTED, and
                9     the case is closed.
              10             IT IS FURTHER ORDERED that defendants’ motion to review the confidential settlement
              11      agreement to be filed under seal and to determine that defendants be excused from further
              12      performance under the confidential settlement agreement or in the alternative to stay enforcement
              13      pending resolution of Kontilai et al. v. Dennin et al. (ECF No. 49) be, and the same hereby is,
              14      DENIED.
              15             IT IS FURTHER ORDERED that plaintiffs motion for leave to file supplemental
              16      authorities (ECF No. 55) be, and by the same hereby is, DENIED as moot.
              17             The clerk is instructed to enter judgement and close the case accordingly.
              18             DATED March 9, 2020.
              19                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  - 10 -
